Citation Nr: 0911955	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, to include as secondary to 
service-connected residuals of excision of osteochondroma, 
right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of excision of osteochondroma, right knee for 
the period prior to August 19, 2008 and in excess of 30 
percent for the period from August 19, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1966 
to May 1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2003 and September 2004 rating 
decisions rendered by the Pittsburgh, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
December 2003 rating decision awarded service connection for 
a right knee disability and assigned an initial 10 percent 
rating, effective June 4, 2003.  The September 2004 rating 
decision continued the initial 10 percent rating for a 
service-connected right knee disability and denied service 
connection for a low back disability, claimed as secondary to 
the service-connected right knee disability.  Thereafter, the 
Veteran perfected an appeal as to the denial of service 
connection for a low back disability and the initial 
evaluation assigned for his service-connected right knee 
disability.  

In January 2008 the Board remanded the Veteran's claim for 
further development.  

In a rating decision dated in October 2008, the RO increased 
the evaluation for a right knee disability to 30 percent, 
effective August 19, 2008.  The issue of entitlement to a 
higher disability evaluation for a right knee disability 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The issue of a rating in excess of 10 percent prior to August 
19, 2008 and in excess of 30 percent from August 19, 2008 for 
a right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
2.  Competent and persuasive evidence of record does not 
reflect that the Veteran's degenerative arthritis of the 
lumbar spine is the result of an injury or disease incurred 
in service or is proximately due to or aggravated by his 
service-connected residuals of excision of osteochondroma, 
right knee.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by active service, nor may service 
incurrence of degenerative arthritis of the lumbar spine be 
presumed; degenerative arthritis of the lumbar spine is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disability claimed as secondary to a service-
connected right knee disability was received in June 2004.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Pittsburgh RO in correspondence dated in June 
2004 and January 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in October 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in January 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, service personnel records, and VA and 
private treatment records have been obtained and associated 
with his claims file.  The Veteran has also been provided 
with contemporaneous VA examinations to assess the current 
nature and etiology of his claimed low back disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his degenerative arthritis of the 
lumbar spine was caused and exacerbated by walking with an 
altered gait, secondary to his service-connected right knee 
disability.

The Veteran's service treatment records contain no complaints 
or findings related to any back pain or disability, nor does 
the Veteran maintain that the back disorder began in service.

In a post-service VA physical examination report dated in 
July 2004, the Veteran stated that when he separated from 
military service in May 1970, he worked as a carpenter until 
approximately two years earlier; he quit working because his 
knee began to hurt and was giving way.  He stated that he 
began to experience low back pain about four months prior to 
this examination, without radiation and with no history of 
trauma.  Following a physical examination, the examiner 
diagnosed degenerative arthritis of the lumbar spine.  He 
opined that it was not likely that the Veteran's back 
disorder was caused by his right knee disability.  He 
reasoned that the back condition was age-related and probably 
related to his work as a carpenter through the years.

In a new patient primary care VA treatment note dated in 
December 2004, the Veteran stated that he thought his low 
back discomfort was related to favoring his right knee.  He 
stated that he had worked as a carpenter and worked over his 
head a lot.  The physician observed that the Veteran used a 
cane for ambulation and walked with an obvious limp.  The 
assessment included mild low back pain, probably exacerbated 
by his knee and favoring the knee.  The physician indicated 
that he would order an x-ray to evaluate the Veteran's low 
back.  In a VA x-ray report of the lumbosacral spine dated in 
December 2004, the impression was degenerative changes 
involving L4-5 and S1.  In a VA primary care treatment note 
dated in June 2005, the Veteran complained of low back pain 
that continued to cause some problems.  The assessment 
included chronic low back pain.

In a private treatment summary from S. L., M.D., dated in 
February 2006, Dr. L. indicated that she had been treating 
the Veteran for right knee and lumbar pain since June 2005.  
She indicated that the Veteran complained of severe pain in 
the lumbar spine with standing, ambulation, and in the 
morning.  She reported that MRIs of the lumbar spine revealed 
degenerative changes in the joints.  She stated that over the 
past seven months or so treatment had included epidural 
steroid injections, to which the Veteran responded well, but 
continued to experience chronic pain.  She opined that it was 
"very conceivable that [his] back condition can be related 
to his right knee pathology."  She stated that it has "been 
proven that with altered gait there brings abnormal mechanics 
of the lumbar spine maybe aggravating any existing 
degenerative changes or worsening degenerative changes.  It 
is also a good possibility that his existing lumbar condition 
has been aggravated by his [service-connected right knee 
disability]."

In a VA spine examination report dated in August 2008, the 
Veteran stated that he had constant low back pain with flare-
ups on exertion or in damp weather.  He denied any radiating 
pain down either of his lower extremities.  The diagnosis was 
moderate degenerative joint disease of the lumbar spine.  The 
physician explained that the association between the 
Veteran's back disorder and right knee disability was a 
difficult one to make, adding that there is little evidence 
in literature relating gait pattern analysis to an increase 
in back pain or disk disease.  He further noted that the 
Veteran worked as a laborer for many years, which likely 
contributed to his low back disorder.  For these reasons, the 
physician concluded that it was less likely as not that the 
Veteran's low back disorder was related to or aggravated by 
his service-connected right knee arthritis.

Additional VA treatment records dated to May 2008 showed the 
Veteran's continued complaints of and treatment for low back 
pain.
The Board observes that the first documented complaints of 
any musculoskeletal back problem in the evidence of record is 
in the Veteran's June 2004 claim for service connection and 
July 2004 VA examination, more than 30 years after separation 
from service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Because there is no evidence of a connection between the 
Veteran's present degenerative arthritis of the lumbar spine 
to his military service, and because degenerative arthritis 
of the lumbar spine was not noted within one year after 
separation from service, the claim for service connection 
must be denied on a direct and presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

The Board will now consider the Veteran's claim for 
entitlement to service connection for degenerative arthritis 
of the lumbar spine as secondary to his service-connected 
right knee disability.  In this case, only the December 2004 
VA treatment note, July 2004 and August 2008 VA examination 
reports, and a private treatment summary from Dr. L. contain 
opinions regarding the relationship of the Veteran's current 
low back disability and his service-connected right knee 
disability.

The Board finds that the opinion contained in the July 2004 
VA examination report was prepared with a review of the 
medical evidence, a thorough medical history from the 
Veteran, and was the product of a thorough physical 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the examiner attributed the Veteran's back 
condition to his age and probably to his work as a carpenter 
through the years.  However, the probative value of this 
opinion is diminished by the fact that the conclusion is not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

Similarly, the Board finds that the December 2004 VA opinion 
from the Veteran's primary care physician is of little 
probative value because it is based on the Veteran's reported 
history and his theory of causation on his first visit to the 
VA Medical Center and is unsupported by any medical 
rationale, including complete findings related to his claimed 
back disability.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  The Board reiterates that as a 
medical opinion can be no better than the facts alleged by 
the veteran; an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

In addition, the December 2004 VA opinion from the Veteran's 
primary care physician and the February 2006 opinion from the 
Veteran's private physician, Dr. L., are lacking probative 
value because they are speculative, using language such as 
"probably," " conceivable," "may," and "possibility."  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Consequently, these medical opinions are not 
persuasive evidence of a nexus or medical relationship 
between the Veteran's current low back disability diagnosed 
post-service and his service-connected right knee disability.

In comparison, while the August 2008 VA examiner acknowledged 
the difficulty in analyzing associations between gait pattern 
and back pain or disk disease due to little evidence in 
medical literature, he opined that the Veteran's low back 
disability was less likely as not related to or aggravated by 
his severe right knee arthritis.  His opinion was supported 
by contemporaneous medical findings that the Veteran did not 
have any symptomatology of spinal stenosis or complaints 
referable to his lower extremities in terms of radiating 
pain.  Instead, the physician opined that the Veteran's 
occupation as a carpenter or laborer since separation from 
service contributed to his back disability.  Therefore, 
service connection for the Veteran's degenerative arthritis 
of the lumbar spine on a secondary basis is not warranted, 
and the claim must be denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the Veteran's belief that he 
has a current back disability as a result of his service-
connected right knee disability.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his 
degenerative arthritis of the lumbar spine have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for degenerative arthritis of the lumbar spine 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine, to include as secondary to service-
connected residuals of excision of osteochondroma, right 
knee, is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to secure additional VA treatment 
records and a supplemental VA medical opinion that addresses 
the additional evidence.

In October 2008, the Board remanded the Veteran's claim to 
obtain a VA MRI (magnetic resonance imaging) report from 
December 2004 that was referenced in his VA treatment 
records, but not included in the claims file.  The notation 
indicated that the Veteran had an MRI of his lower right 
extremity, but the impression was listed as "refer to 
scanned document located under VISTA Imaging display for 
official report from outside facility."  A review of the 
claims file shows that this report has not been obtained or 
associated with the claims file as required by the Remand.  
Therefore, the claim must be remanded to obtain the report 
and associate it with the claims file.

The October 2008 Remand also requested the examiner to obtain 
a comprehensive medical history from the Veteran, to include 
whether his right knee has required surgical intervention.  
In an August 2008 VA examination report, the Veteran stated 
that he had had further surgeries on his right knee, 
including a right knee arthroscopy by Dr. Shiva.  The RO 
should contact the Veteran to clarify the dates of any 
additional surgery(ies) and to obtain the relevant medical 
records, whether from private or VA medical providers.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Finally, the Veteran's claims file should be returned to the 
VA physician who conducted the August 2008 examination to 
provide a supplemental medical opinion that considers the 
additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for his right knee 
disability, including information 
regarding any surgeries performed on the 
right knee since June 2003.  The AMC/RO 
is to obtain the December 2004 MRI report 
of the right lower extremity referenced 
in the Veteran's VA treatment records.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the above-requested records are 
received, the AMC/RO should arrange for 
the Veteran to undergo a VA orthopedic 
examination of the right knee.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
following should be noted:

a) In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain. 
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain. Tests of joint motion 
against varying resistance should be 
performed. The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

b) The opinion should also address 
whether the veteran was precluded from 
any form of gainful employment at any 
point since June 2004 solely as a result 
of his service connected right knee. In 
responding to the foregoing, the examiner 
is requested to identify the objective 
medical evidence supporting any 
conclusion in this regard.

Following a review of the claims folder, 
the physician should provide an opinion 
whether the Veteran was precluded from 
any form of gainful employment at any 
point since June 2004 solely as a result 
of his service-connected right knee 
disability.  In responding to the 
foregoing, the examiner is requested to 
identify the objective medical evidence 
supporting any conclusion in this regard.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion by the 
AMC/RO as to the provisions of 38 C.F.R. 
§ 3.321 (setting forth the criteria for 
referral for assignment of a higher 
rating on an extra-schedular basis) must 
be provided.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


